Citation Nr: 0514333	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  02-17 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the head and neck, to include as due to exposure to 
herbicide agents.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the veteran's claim for service 
connection for squamous cell carcinoma of the head and neck 
as due to exposure to herbicide agents.  The case was 
forwarded to the Board.  In December 2003, the Board REMANDED 
the case to the RO for additional development, as well as to 
insure compliance with the provisions of the Veterans Claims 
Assistance Act of 2000.  That development has been completed 
to the extent possible, and the case was returned to the 
Board. 


FINDINGS OF FACT

1.  The veteran had active military service from July 1967 to 
July 1969, which included service in the Republic of Vietnam. 

2.  The medical evidence shows that the veteran's diagnosis 
of squamous cell carcinoma of the head and neck was not 
manifest during active service or until many years 
thereafter; it is not a disease associated by VA regulation 
to herbicide exposure and there is no competent evidence that 
links squamous cell carcinoma of the head and neck to any 
incident of active duty, to include exposure to Agent Orange.


CONCLUSION OF LAW

Squamous cell carcinoma of the head and neck was not incurred 
in or aggravated by military service nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
 First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004).  

The Board concludes that the discussions in the July 2002 
rating decision; the October 2002 Statement of the Case and 
November 2004 Supplemental Statement of the case; the 
December 2003 Board decision; and letters sent to the veteran 
by the RO, adequately informed him of the information and 
evidence needed to substantiate his claim for service 
connection, complied with VA's notification requirements and 
set forth the laws and regulations applicable to the 
veteran's claim.  Further, the veteran signed a statement, 
received on January 2002, whereby he acknowledged VA's 
compliance with the Veteran's Claims Assistance Act of 2000.  
This statement, along with the letters from the RO to the 
veteran dated January 2004 and March 2004, informed him of 
the types of evidence that would substantiate his claim, that 
he could obtain and submit private evidence in support of his 
claim, and that he could have the RO obtain VA and private 
evidence if he completed the appropriate medical releases for 
any private evidence he wanted the RO to obtain.  In sum, the 
veteran was notified and aware of the evidence needed to 
substantiate his claim for service connection for squamous 
cell carcinoma of the head and neck, and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
notice was not provided to the veteran prior to the July 2002 
RO decision that is the subject of this appeal as evinced by 
the veteran's signed statement of January 2002.  
Additionally, the veteran has been presented subsequent 
opportunities to present any evidence in his possession or 
that he could obtain that would substantiate his claim.  
Thus, the Board finds that the veteran received VCAA notice 
at the required time in this case.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, The January 2002 statement acknowledges that 
the veteran was informed of the evidence needed to 
substantiate his claim and the evidence that VA would obtain 
on the veteran's behalf.  Moreover, although the letters of 
January 2004 and March 2004 from the RO provided to the 
appellant do not contain the precise language of the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim for service connection.  In the 
letters noted above, the RO asked the veteran to inform the 
RO about any additional information or evidence that he 
wanted the RO to obtain.  In a December 2002 letter, the RO 
informed him that his appeal had been certified to the Board, 
the RO also informed him that he could submit additional 
evidence concerning his appeal within 90 days of the date of 
the letter, or the date that the Board promulgated a decision 
in his case, whichever came first.    

VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  In the case of the 
veteran's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  See 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's available service 
medical records.  In addition, as noted above, the RO 
contacted the veteran prior to January 2002 and by January 
2004 and March 2004 letters and asked him to identify all 
medical providers who treated him for squamous cell carcinoma 
of the head and neck and a who conducted the Agent Orange 
examination.  The RO has obtained all identified evidence.  

As to any duty to provide an examination and/or opinion 
addressing the question of whether hypertension began during 
or is causally linked to service, the Board notes that, in 
the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  38 U.S.C. § 5103A(d) (West 2002)); 
38 C.F.R. § 3.159(c)(4) (2004). 

In the absence of competent evidence of any abnormal findings 
indicative of or attributed to squamous cell carcinoma of the 
head and neck either during service or for many years 
thereafter, with consideration of the fact that such is not 
one of the presumptive herbicide-related diseases found in 
38 C.F.R. § 3.309, and with no  competent evidence that 
suggests a nexus between the disability at issue and any 
remote incident of service, to include herbicide exposure, 
the Board finds that a medical examination and/or opinion is 
not warranted.  Id.  See also Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003); Duenas v. Principi, No. 03-1251 (Fed. 
Cir. Dec. 15, 2004). 
As VA has fulfilled the duty to notify and assist, the Board 
finds that it can consider the merits of this appeal without 
prejudice to the veteran.  Bernard, supra.

Factual Background

The veteran was in active service from July 1967 to July 
1969, to include active duty in Vietnam.  He contends that as 
a result of in-service exposure to Agent Orange, he developed 
squamous cell carcinoma of the head and neck.  

The veteran's service medical records were negative for any 
findings that were attributed to exposure to herbicides 
during service.  The discharge examination was also negative 
for complaints or abnormalities consistent with exposure to 
herbicides.  There is no evidence that the veteran had 
symptoms associated with squamous cell carcinoma of the head 
and neck within one year following discharge from service.  

Private post-service medical reports from November 1994 and 
August 1995 showed that the veteran first noticed a mass on 
the right side of his neck in November 1994.  He underwent an 
excisional biopsy showing an invasive poorly differentiated 
squamous cell carcinoma.  Subsequently, he underwent a 
radical neck dissection.  In August 1995 the veteran 
underwent a second surgery for a mass on the left side of his 
neck.  The left radical neck dissection removed a solitary 4 
centimeter moderately differentiated squamous cell carcinoma 
involving one lymph node.  Following these operations the 
veteran received radiation therapy.  A private post-service 
medical report noted that the veteran underwent  an operation 
in September 2001 to remove a submental mass that consisted 
of matted lymph nodes.  This medical evidence and the 
remaining private post-service medical reports of record are 
negative for any findings or opinion suggesting a link 
between the veteran's squamous cell carcinoma of the head and 
neck and any incident of service, to include exposure to 
Agent Orange.  

In March 2002, the veteran underwent a VA Agent Orange 
examination.  (In a notice of disagreement filed in October 
2002, the veteran stated that he had been tested for 
residuals of exposure to Agent Orange and suggested that the 
results of this test would weigh in favor of his claim.)  The 
examination report includes a notation that the veteran had a 
history of surgery in 2001 for a mass in his throat.  The 
examiner did not provide any opinion supporting the contended 
causal relationship between the veteran's skin cancer and in-
service exposure to herbicides.

Other VA post-service medical reports also recorded a history 
of head and neck cancer.  None of the clinicians of record 
who have examined and/or treated the veteran have linked his 
squamous cell carcinoma of the head and neck to exposure to 
herbicides.  

Law and Regulations

A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1110; 
38 C.F.R. §§ 3.303, 3.304.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.   38 C.F.R. § 
3.303(b).  The United States Court of Appeals for the Federal 
Circuit has determined that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).   
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection may be granted for carcinoma if it is 
manifested to a compensable degree within one year of 
discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309 (2004).

For the purposes of section 3.307, the term herbicide agent 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  38 C.F.R. § 
3.307(a)(6)(i).  

Regulations pertaining to Agent Orange exposure, now expanded 
to include all herbicides used in Vietnam, provide for a 
presumption of exposure to herbicide agents for veterans who 
served on active duty in Vietnam during the Vietnam era. 38 
C.F.R. § 3.307(a)(6)(iii).  These regulations also stipulate 
the diseases for which service connection may be presumed due 
to an association with exposure to herbicide agents.

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309(e) will be considered to 
have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during the period of service. 38 C.F.R. § 
3.307(a).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acne form disease consistent 
with chloracne; Type II diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (defined as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. 
§ 3.309(e).

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
respiratory cancers shall have become manifest to a degree of 
10 percent or more within 30 years after the last date on 
which the appellant was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

On December 27, 2001, the President signed into law HR 1291, 
the "Veterans Education and Benefits Expansion Act of 2001."  
Among other things, this law provided a presumption of 
exposure to herbicides for all veterans who served in Vietnam 
during the Vietnam Era (which reversed the Court's holding in 
McCartt v. West, 12 Vet. App. 164 (1999) which required that 
the veteran have a presumptive disease before exposure was 
presumed.).  See 38 C.F.R. § 3.307(a)(6)(iii)).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In addition to the 
presumption of service connection allowed in 38 C.F.R. § 
3.307, the Court has held that the statute does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation.  Brock v. Brown, 10 Vet. App. 155, 
160 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 
2000). 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A [veteran, claimant] is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence.  See 38 C.F.R. § 3.102.  When 
a [veteran, claimant] seeks benefits and the evidence is in 
relative equipoise, the [veteran, claimant] prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Analysis

The service personnel records confirm that the veteran had 
active duty in Vietnam.  Thus, he is presumed to have been 
exposed to Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii)).  
However, the disability at issue, squamous cell carcinoma of 
the head and neck, is not included in the list of diseases 
associated with exposure to certain herbicide agents under 38 
C.F.R. § 3.309(e).  Accordingly, service connection for 
squamous cell carcinoma of the head and neck may not be 
presumed to have been incurred as a result of the veteran's 
exposure to herbicides while on active duty in Vietnam.  Id.

The fact that the veteran's squamous cell carcinoma of the 
head and neck is not a disease associated with exposure to 
certain herbicide agents under 38 C.F.R. § 3.309(e) does not 
preclude him from establishing service connection by way of 
proof of actual direct causation or manifestations within one 
year after service. See Brock v. Brown, 10 Vet. App. 155, 160 
(1997) (citing Combee v. Brown, 34 F.3d 1039, 1042 (Fed.Cir. 
1994) ("[p]roof of direct service connection . . . entails 
proof that exposure during service caused the malady that 
appears many years after service")).

In this case, there is no evidence of squamous cell carcinoma 
or any other type of skin cancer during service or within a 
year after service.  The first evidence of such pathology was 
not documented until many years after service.  Accordingly, 
service connection may not be presumed under the one-year 
presumptive regulation that applies to all malignant tumors 
(cancer).  38 C.F.R. § 3.309(a).  

The Board further finds that service connection for squamous 
cell carcinoma of the head and neck on a direct basis is not 
warranted under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 
3.303, 3.304.  The medical evidence shows that the veteran's 
squamous cell carcinoma of the head and neck was not manifest 
during active service or for many years thereafter, and the 
relevant post-service medical records do not contain a 
finding or competent opinion that suggests the veteran's 
squamous cell carcinoma of the head and neck began during or 
is linked to any remote incident of active service, to 
include exposure to Agent Orange.  In so finding, the Board 
recognizes the veteran's contentions that his current 
findings are related to service.  However, as noted above, as 
a layperson the veteran is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu, supra.  

In sum, the medical evidence shows that the veteran's 
diagnosis of squamous cell carcinoma of the head and neck was 
not manifest during active service or until many years 
thereafter, is not a disease associated by VA regulation to 
herbicide exposure, and there is no competent evidence that 
links squamous cell carcinoma of the head and neck to any 
incident of active duty, to include exposure to Agent Orange.  

As the preponderance of the evidence is against the veteran's 
claim for service connection for squamous cell carcinoma of 
the head and neck, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).










ORDER

Entitlement to service connection for squamous cell carcinoma 
of the head and neck, to include as due to exposure to Agent 
Orange, is denied.



	                        
____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


